                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 12/5/2019
 ------------------------------------------------------------- X
 SUREKHA SHAH, as Sellers’ Representative, :
                                                               :
                                                   Plaintiff, :
                                                               :
                          -against-                            :
                                                               :            1:19-cv-10018-GHW
 TORRENT PHARMA, INC.,                                         :
                                                               :                 ORDER
                                                 Defendant.:
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On November 22, 2019, the Court unsealed this case and directed Plaintiff to file all

previously filed documents on the docket except for Exhibits A, B, D, and E. See Dkt Nos. 5-6.

Plaintiff has not filed all previously sealed documents on the docket. Both parties have submitted

letters to Chambers via email that the Court will address at the telephone conference scheduled for

December 6, 2019. However, neither of those letters appears on the docket. Plaintiff is directed to

comply with the Court’s prior orders by filing these letters and any other documents that have been

filed in the case but do not appear on the docket as soon as is practicable but, in any event, no later

than December 9, 2019. With respect to Exhibits A, B, D, and, E, the Court’s November 22, 2019

established a deadline of November 27, 2019 for the parties to make a request for specific

redactions to those exhibits. Dkt No. 5. That deadline has passed, and the parties have not

proposed specific redactions. Accordingly, Plaintiff is directed to file Exhibits A, B, D, and E on

the docket no later than December 9, 2019.

         SO ORDERED.

Dated: December 5, 2019
       New York, New York                                          __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
